From a conviction of the offense of assault with intent to rape the accused brings his appeal here for review of the judgment. *Page 270 
The only question presented is the sufficiency of the evidence.
It is contended that the evidence is insufficient to establish that at the time of the assault the accused entertained the intent to have sexual intercourse with the victim by force and against her will.
The intent of the accused may be found from a consideration of all surrounding circumstances. That is, it may be shown by circumstantial evidence. See Hunter v. State, 29 Fla. 486, 10 So. 730.
Whether or not the felonious intent existed is a matter for the jury to determine under proper instructions from the Court. See Parker v. State, 142 Fla. 210, 194 So. 484, and cases there cited.
The evidence was amply sufficient to establish the felonious intent charged, as well as the physical assault in prosecution of that intent.
The evidence also establishes the fact that the victim only escaped the consummation of the purpose by resisting the assault and screaming for help, which was not far distant.
Judgment is affirmed.
So ordered.
BROWN, C. J., WHITFIELD and ADAMS, JJ., concur.